Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-4, 7-13, 16-17, 21-25  are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The Applicant argument(s) regarding “a label created by the endpoint that identifies each of (i) an application on the endpoint that generated the network message and (ii) a user identifier for a user of a process associated with the application that generated the network message, wherein the user identifier distinguishes between automated machine activity and human activity on the endpoint, and a payload of data from the application on the endpoint” is persuasive. See Pre-Brief Conference Request filed on 6/1/2021 Page 3-4.
  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.



The next closest prior art found is US Patent Pub 2015/0350071 to Pauly, which discloses an application layer data including application identifier and user identifier being used for routing decisions see Fig. 4 & Abstract. However, Pauly does not disclose the reputation being used and also determining whether it is an machine generated or human generated message.

The next closest prior art is WO2011032487 to Jiang which discloses the routing identifiers having user identifiers and route identifiers  see § Brief Abstract “UserID” and “Route ID”. However, Jiang does not disclose the reputation being used and also determining whether it is an machine generated or human generated message.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor  whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov